DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-3, 5-10, 12-17, and 19-27 are pending in the case. Claims 1, 8, and 15 are independent claims. Claims 4, 11, and 18 have been canceled.
Acknowledgement is made of Applicant’s claim for foreign priority of Japanese application JP2013-270051 filed 12/26/2013.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“controller communication unit” in claim 1
“server communication unit” in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al. (US 5737029 A), in view of Lahdesmaki (US 2004/0233238 A1), and in view of Sasaoka et al. (US 2014/0096079 A1).

Regarding claim 1, Ohkura teaches an information processing apparatus (FIG. 1 and Col. 3, lines 34-57) comprising:

a processor (FIG. 3 and Col. 4, line 63 to Col. 5, line 38: processor corresponds to CPU 29) configured to control
	display of target content transmitted to the information processing apparatus with at least category information indicating a first category (FIGS. 1, 3A-B, Col. 7, lines 38-56: target content/a certain broadcasting channel is transmitted to the information processing apparatus and displayed as a main-frame picture; FIG. 16, and Col. 9, lines 38-45: at least category information indicating a first category, like NEWS, is displayed with target content, which is seen as the main-frame picture),
display of first thumbnails corresponding to content belonging to the first category in one direction along one side of a display screen, wherein the first thumbnails are displayed in a manner that a user recognizes at least  a group to which content corresponding to the first thumbnails belongs, and wherein the first thumbnails are displayed on 
display of a textual indicator of the group within a periphery of the first thumbnails (FIG. 16 and Col. 19, lines 38-45: see the textual indicator for NEWS),
movement of the first thumbnails corresponding to content belonging to the first category according to a user operation which indicates switching from the first category to a second category (FIGS. 16-17 and Col. 9, lines 46-58: first thumbnails are moved off-screen in accordance with a first category NEWS switching to a second category MOVIE), and
display of second thumbnails corresponding to content belonging to the second category according to the user operation which indicates switching from the first category to the second category (FIGS. 16-17 and 
wherein the operation of switching is a flicking operation, in a case of the touch pad type remote controller, or an operation of tilting a knob for switching category, in a case of the button type remote controller (FIG. 4 and Col. 9, lines 46-58: the operation of switching is an operation of tilting operation knob 52).

In another embodiment, Ohkura teaches wherein the operation of switching is an operation of pressing a button for switching category, in a case of the button type remote controller (FIG. 23 and Col. 11, lines 19-28: in accordance with the example of FIG. 16, the user would, for example, select the Right key 164 to move the cursor in the right direction, thereby switching from NEWS to MOVIE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohkura to incorporate the teachings from another embodiment of Ohkura and have wherein the operation of switching be an operation of pressing a button for switching category, in a case of the button type remote controller. Doing so would allow the user to provide a more definitive and discrete input, and thus avoid the user accidentally tilting the operation knob in an unintentional direction. This would also simplify the user’s inputs as, while the operation knob allows the user to move in eight directions (Col. 5, lines 39-45), most directions are unnecessary for switching categories, and thus implementing the four direction keys 160 would be more suitable and effective. As a result, the user would be less likely to 
	
	Ohkura does not explicitly teach wherein the first thumbnails are displayed in a manner that a user recognizes at least two groups to which content corresponding to the first thumbnails belongs and display of a textual indicator of each group within a periphery of the first thumbnails.
	Lahdesmaki teaches wherein the first thumbnails are displayed in a manner that a user recognizes at least two groups to which content corresponding to the first thumbnails belongs and display of a textual indicator of each group within a periphery of the first thumbnails (FIG. 11A and [0055]: first thumbnails, including thumbnails listing the various programs, are displayed in a manner that a user recognizes at least two groups to which content corresponding to the first thumbnails belong. Each group is indicated by a textual indicator within a periphery of the first thumbnails, like “Channel 1”, Channel 2”, or so on.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohkura to incorporate the teachings of Lahdesmaki and have wherein the first thumbnails are displayed in a manner that a user recognizes at least two groups to which content corresponding to the first thumbnails belongs and display of a textual indicator of each group within a periphery of the first thumbnails. Doing so would allow the user to view first thumbnails with greater context and granularity since the first thumbnails, while belonging to the same category, are further grouped within that category. In this way, the thumbnails are organized in a 
Ohkura in view of Ladesmaki does not explicitly teach wherein the at least two groups include at least one of a first group indicating new content or a second group indicating recommended content.
Sasaoka teaches wherein the at least two groups include at least one of a first group indicating new content or a second group indicating recommended content (FIGS. 7 and 8, [0141]: “In this case, the thumbnail image generating unit 115c displays in the second region from the left, thumbnail images of electronic books belonging to the group "RECOMMENDED", and constitutes the display region to include two thumbnail images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohkura in view of Lahdesmaki to incorporate the teachings of Sasaoka and have wherein the at least two groups include at least one of a first group indicating new content or a second group indicating recommended content. Doing so would allow the user to explore content that may appeal or be useful to the user due to recommended content. In this way, the user is not limited to selecting options he/she has had experience viewing.

Regarding claim 2, Ohkura in view of Lahdesmaki and in view of Sasaoka teaches the information processing apparatus according to claim 1. Ohkura further teaches the information processing apparatus further comprising a server communication unit (this element is interpreted under 112(f) as a device configured to 

Regarding claim 3, Ohkura in view of Lahdesmaki and in view of Sasaoka teaches the information processing apparatus according to claim 2. Ohkura further teaches wherein the content information includes thumbnails (Col. 8, line 57 to Col. 9, line 12 and Col. 9, lines 21-32: content information includes received broadcasting channels, which are associated with small-frame pictures/thumbnails), category information for indicating a respective category to which content corresponding to the thumbnails belongs (Col. 8, lines 4-6, FIG. 12 and Col. 9, lines 21-37, FIG. 16 and Col. 9, lines 37-45: category information is included as content information), and group information for grouping the thumbnails of the content belonging to a category (Col. 8, lines 4-21, Col. 8, line 63 to Col. 9, line 7, Col. 9, lines 21-31: group information include the relevant channel numbers used to group the thumbnails of the content belonging to a category).

Regarding claim 5, Ohkura in view of Lahdesmaki and in view of Sasaoka teaches the information processing apparatus according to claim 1. Ohkura further teaches wherein the processor is configured to control display of an operation object 

Regarding claim 6, Ohkura in view of Lahdesmaki and in view of Sasaoka teaches the information processing apparatus according to claim 5. Ohkura further teaches wherein the processor is configured to control moving the displayed thumbnails in one direction when a display position of the operation object is located at an end region of the display screen (FIGS. 16-18, Col. 9, lines 46-67: for example, in FIG. 17, the operation object/cursor K is located at a left-end region of the display screen. The displayed thumbnails are moved in one direction after a user, for example, inputs a tilt on the operation knob 52 to the right, or in another embodiment presses the Right key 164 as supported in FIG. 23 and Col. 11, lines 19-28. Pressing the Right key 164 rotates the thumbnails to the left in accordance with the rotation of the categories, and the thumbnails are replaced by new ones).

Regarding claim 7, Ohkura in view of Lahdesmaki and in view of Sasaoka teaches the information processing apparatus according to claim 5. Ohkura further teaches wherein the processor is configured to control bringing a thumbnail closer to a position of the operation object than the other thumbnails into focus (Col. 2, lines 6-8, FIGS. 15, 16, 20, and 21, Col. 10, lines 24-46: a thumbnail closer to a position of the 

Regarding claim 22, Ohkura in view of Lahdesmaki and in view of Sasaoka teaches the information processing apparatus according to claim 1. Ohkura further teaches wherein the processor is configured to control movement and erasure of the first thumbnails corresponding to content belonging to the first category according to a user operation which indicates switching from the first category to a second category (FIGS. 16-17 and Col. 9, lines 46-58: while first thumbnails corresponding to first category NEWS are moved/rotated to the left and erased, second thumbnails, as seen in FIG. 17, are displayed in accordance with the switching to second category MOVIE.).

Regarding claims 8-10, 12-14, and 23, the claims recite a method with corresponding limitations to the information processing apparatus of claims 1-3, 5-7, and 22, respectively, and are therefore rejected on the same premises.

Regarding claims 15-17, 19-21, and 24, the claims recite a non-transitory computer-readable medium having stored thereon a program causing a computer to execute information processing (Col. 4, lines 63-67: CRM corresponds to ROM 37 storing programs) of operations with corresponding limitations to the information processing apparatus of claims 1-3, 5-7, and 22, respectively, and are therefore rejected on the same premises.

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkura et al. (US 5737029 A), in view of Lahdesmaki (US 2004/0233238 A1), in view of Sasaoka et al. (US 2014/0096079 A1), and in view of Ahn et al. (US 8856831 B2).

Regarding claim 25, Ohkura in view of Lahdesmaki and in view of Sasaoka teaches the information processing apparatus according to claim 1. Ohkura in view of Lahdesmaki and in view of Sasaoka does not explicitly teach wherein category information other than the category information corresponding to the first thumbnails is not displayed during display of the first thumbnails, and category information other than category information corresponding to the second thumbnails is not displayed during display of the second thumbnails.
Ahn further teaches wherein category information other than the category information corresponding to the first thumbnails is not displayed during display of the first thumbnails (FIG. 4A, Col. 8, lines 11-35, Col. 12, lines 24-65: only category information, “All Channel”, corresponding to the first thumbnails is displayed while using the mini-EPG), and category information other than category information corresponding to the second thumbnails is not displayed during display of the second thumbnails (FIG. 4B, Col. 18, lines 11-35, Col. 12, 66 to Col. 3, Col. 13, lines 15-31: only category information, “Movie & Theater”, corresponding to the second thumbnails is displayed while using the mini-EPG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohkura in view of Lahdesmaki and 

Regarding claim 26, the claim recites a method with corresponding limitations to the information processing apparatus of claim 25 and is therefore rejected on the same premise.

Regarding claim 27, the claim recites a non-transitory computer-readable medium having stored thereon a program causing a computer to execute information processing (Ohkura, Col. 4, lines 63-67: CRM corresponds to ROM 37 storing programs) of operations with corresponding limitations to the information processing apparatus of claim 25 and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171